DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on November 3, 2021.
Claims 1 and 8 have been amended and are hereby entered.
Claims 2 – 4 have been cancelled.
Claims 1 and 5 – 10 are currently pending and have been examined. 
This action is made FINAL.

Information Disclosure Statement
The reference provided in the Information Disclosure Statements filed on September 10, 2021, and November 3, 2021, have been considered. Signed copies of the corresponding 1449 forms have been included with this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vergelati (US20130144001) in view of "Fibre" (Disclosed Anonymously: "Fibre For Use in Brushes," Research Disclosure, Kenneth Mason Publications, Hampshire, UK, GB No. 413, 1 September 1998 (1998-09-1), page 1205, XP000824880.), using the copy provided by Applicant.
As per claims 1 and 6, Vergelati teaches a thermoplastic composition based on polyamide 
Polyketones having a basic structure comprising carbon monoxide and olefin, represented by the following Chemical formula 
    PNG
    media_image1.png
    44
    395
    media_image1.png
    Greyscale
 (Vergelati teaches  aliphatic polyketones represented by the formula 
    PNG
    media_image2.png
    25
    152
    media_image2.png
    Greyscale
, wherein A is an unsaturated monomer having at least 3 carbon atoms, such as propylene (-CH2-CH(CH3)-) and x/y ratio is at least 2 ([0021]).)
The resin further comprising at least one water-insoluble polymer material selected from…. Nylon. (Vergelati teaches that the polyamides can contain nylon ([0011 – 0012]).)
Vergelati does not teach:
Bristles comprising the polyketone
“Fibre” broadly teaches the use of aliphatic polyketones as a base material for fibers of brushes, including toothbrushes and that aliphatic polyketones are alternating copolymers of carbon monoxide and an olefin (Page 2, Paragraph 4). “Fibre” teaches that the fibers made with polyketones have improved resilience, which is a desirable property in bristles (Page 2, Paragraph 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to provide the polymeric material of Vergelati in a bristle composition in a toothbrush as claimed as taught by “Fibre” motivated by the desire to predictably produce a fiber with dimensional stability (Vergelati, [0001]), which is taught to be a useful properties in toothbrush bristles by “Fibre” (Page 2, Paragraph 2).
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vergelati (US20130144001) in view of "Fibre" (Disclosed Anonymously: "Fibre For Use in Brushes," Research Disclosure, Kenneth Mason Publications, Hampshire, UK, GB No. 413, 1 September 1998 (1998-09-1), page 1205, XP000824880.), using the copy provided by Applicant, as applied to claims 1, 6 and 10 above, and further in view of Hwang (KR101281635, using the previously provided Machine Translation).
As per claim 7, the prior art combination does not teach:
The tooth brush bristles further comprising at least one selected from the group consisting of an anti-inflammatory and anti-bacterial agent, sensitive tooth alleviating agent, anti-plaque agent, fragrance, bad bread-preventing agent, gingivia health-aid, tooth decay-preventing agent, oral cavity cleaner, xylitol, bamboo salt, bay salt, prepared salt, refined salt, pine salt, steamed salt, molten salt, processed salt and phosphate salt.
Hwang teaches a bristle of a toothbrush comprising an inorganic antibacterial agent (Abstract). In this way, the toothbrush can be provided with antibacterial function (Page 9, Paragraph 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the toothbrush bristles as taught by the prior art combination to include an antibacterial agent as taught by Hwang, motivated by the desire to predictably provide the toothbrush with antibacterial function (Page 9, Paragraph 3).
As per claim 9, the prior art combination teaches the fiber applications usually have a diameter in the range of 50 µm to 1 mm (“Fibre,” Page 2, Paragraph 4). 
Hwang teaches that the bristles of the toothbrush have a diameter of 50 – 300 µm (Claim 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to choose a range of bristle diameter, such as that claimed, because the range falls within the teachings of the prior art combination and is specifically taught by Hwang as a diameter suitable for toothbrush bristles (Hwang, Claim 6).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vergelati (US20130144001) in view of "Fibre" (Disclosed Anonymously: "Fibre For Use in Brushes," Research Disclosure, Kenneth Mason Publications, Hampshire, UK, GB No. 413, 1 September 1998 (1998-09-1), page 1205, XP000824880.), using the copy provided by Applicant, as applied to claims 1, 6 and 10 above and further in view of Tsuzuki (JP2005211383, using the provided machine translation).
As per claim 8, the prior art combination does not teach:
The toothbrush bristles are fine bristles having a needle-like shape at the end thereof, wherein a diameter of the end of the needle-like shape is 0.02 mm or less
Tsuzuki teaches bristles having a tapered end to provide improved cleaning of dental plaque in between teeth and between a tooth and a gum (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fibers of the prior art combination to provide a fiber with a taper at the end and a diameter within the claimed range, motivated by the desire to predictably provide a toothbrush bristle that is capable of providing improved cleaning in between teeth and in between teeth and gums (Abstract), based on the intended application. Since the end is tapered, it would be reasonable to expect that the end has a diameter less than .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over "Fibre" (Disclosed Anonymously: "Fibre For Use in Brushes," Research Disclosure, Kenneth Mason Publications, Hampshire, UK, GB No. 413, 1 September 1998 (1998-09-1), page 1205, XP000824880.), using the copy provided by Applicant and Van Broekhoven (US4880903A).
Claim 5 was not previously dependent on claim 4, so the scope of claim 5 has changed, necessitating a new ground of rejection. Claim 5 requires all the limitations of Claim 1 as currently amended.
As per claim 5 “Fibre” teaches:
A toothbrush comprising toothbrush bristles comprising polyketone (Page 1, Paragraph 4 “With this in mind it is now proposed to use aliphatic polyketones as base material for the fibre of brushes.” & Page 1 Paragraph 1: “Brushes used by consumers; examples are… tooth brushes…”)
“Fibre” teaches that these aliphatic polyketones can be synthesized from carbon monoxide, ethylene, and optionally another alpha olefin, like propene (Page 1, Paragraph 4). “Fibre” cites that the aliphatic polyketones may be synthesized from a palladium containing catalyst system, such as that described in EP021671 (Page 1, Paragraph 4). 
Van Broekhoven is a family member of EP021671. Van Broekhoven teaches a linear random terpolymer comprised of repeating units of Carbon monoxide, ethylene, and another olefin with between 2 and 20 carbon atoms (Abstract). Van Broekhoven teaches that the additional olefin can be isopropylene (Column 4, Lines 3 – 6). Van Broekhoven teaches that the 
It would have been obvious to one of ordinary skill in the art to use the aliphatic polyketones as taught by Van Broekhoven in the toothbrush fibers as taught by “Fibre” because “Fibre” establishes that aliphatic polyketones, such as those synthesized by palladium catalysts in Van Broekhoven, are suitable polyketones for the fibres of “Fibre” (“Fibre,” Page 1, Pargraph 4).
As the prior art combination does not require any additional components in the fibres, it is interpreted as consisting of polyketone as required by the claim.

Response to Amendments
Applicant’s amendments to the claims, filed November 3, 2021, caused the withdrawal of the rejection of claims 2, 3 and 8 as indefinite under 35 U.S.C. 112(b) as set forth in the office action filed August 4, 2021.
Applicant’s amendments to the claims, filed November 3, 2021, caused the withdrawal of the rejection of claims 1 – 3, 5, 8 and 10 under 35 U.S.C. 103 as obvious over “Fibre” as set forth in the office action filed August 4, 2021.
Applicant’s amendments to the claims, filed November 3, 2021, caused the withdrawal of the rejection of claims 7 and 9 under 35 U.S.C. 103 as obvious over “Fibre” in view of Hwang as set forth in the office action filed August 4, 2021.

Response to Arguments
Applicant's arguments filed November 3, 2021, have been fully considered but they are 
Applicant argues that “Fibre” discloses the polyketone Carlion, which is not a terpolymer resin containing ethylene, isopropylene and carbon monoxide. Examiner respectfully disagrees. The teachings of “Fibre” are broader than that of Carlion, including generally aliphatic polyketones of alternating copolymers of carbon monoxide and an olefin and may be synthesized from carbon monoxide, ethylene and optionally another alpha olefin (Page 2, Paragraph 4).
Applicant argues that ordinary high-rigidity and excellent wear-resistant materials having excellent mechanical properties are known to have a major problem of high irritation on gingiva. Examiner respectfully disagrees. The materials shown in the remarks to not be suitable for toothbrush materials due to high gingiva irritations are PBT and PES, not the polyketone materials taught by the prior art.
Applicant argues that Fibre does not explicitly state that aliphatic polyketones are suitable as a material for toothbrush bristles. Examiner respectfully disagrees. “Fibre” teaches a wide variety of end applications, which include tooth brushes, therefore it would lead one of ordinary skill in the art to infer that the aliphatic polyketones as taught by “Fibre” are suitable for materials as toothbrush bristles.
Applicant argues that US 6,767,209 would discourage one of ordinary skill in the art from using aliphatic polyketones such as Carlion in the manufacture of toothbrush bristles because the sensation against the tissues of the oral cavity is poor, causing an unpleasant sensation during use. Examiner respectfully disagrees. While Applicant focuses on the poor rating of the aliphatic polyketones in the sensation rating, Examiner notes that the overall rating of the material is “Good,” and therefore one of ordinary skill in the art would not necessarily be discouraged from using similar materials in toothbrush bristles.
Applicant argues that Applicant’s claimed process for sulfonating diphenyl sulfone at a temperature above 127°C was contrary to accepted wisdom because the prior art as a whole suggested using lower temperatures for optimum results. Examiner respectfully disagrees. There is no such process required by any of the claims.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789